UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

VINCENT WARREN,
Plaintiff,
19-CV-10989 (VB)
-against-
ORDER OF SERVICE
QUANDERA QUICK, ef al.,
Defendants.

 

VINCENT L, BRICCETTI, United States District Judge:
Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging First Amendment retaliation. By order dated December

11, 2019, the Court granted Plaintiff's request to proceed without prepayment of fees, that is, in

forma pauperis.’

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S, Marshals Service to effect service. Walker v, Schult, 717 F.3d. 119, 123 n.6
(2d Cir, 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases,”); Fed. R. Civ, P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)), Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

 

| Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)C1).
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service, See Meilleur v, Strong, 682 F.3d 56, 63 (2d Cir, 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v, Pataki,
378 F, App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Quandera Quick, Shelley Mallozzi, and
Rebecca Loren through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a
U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these
defendants, The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon |
these defendants. |

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION
The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.
The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Quick, Mallozzi, Loren, and deliver all documents necessary to effect service to the

U.S, Marshals Service.

SO ORDERED.
2O1q
Dated: December 20, 2020
New York, New York

VINCENT L. BRICCETTI
United States District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

Quandera T, Quick

Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

Shelley Mallozzi

Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

Rebecca A. Loren

Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562
